PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1217


JOHN DAVID RAPLEE, JR.,

                Plaintiff - Appellant,

           v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.

------------------------------------

MARYLAND ASSOCIATION FOR JUSTICE,

                Amicus Supporting Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:13-
cv-01318-PWG)


Argued:   October 25, 2016                  Decided:    November 22, 2016


Before NIEMEYER   and   MOTZ,   Circuit     Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by published opinion. Judge Motz wrote the opinion, in
which Judge Niemeyer and Senior Judge Davis joined.


ARGUED: L. Palmer Foret, ASHCRAFT & GEREL, LLP, Rockville,
Maryland, for Appellant.   Neil R. White, OFFICE OF THE UNITED
STATES ATTORNEY, Greenbelt, Maryland, for Appellee.  ON BRIEF:
Wayne Mansulla, Peter T. Anderson, ASHCRAFT & GEREL, LLP,
Rockville, Maryland, for Appellant.    Rod J. Rosenstein, United
States   Attorney,  OFFICE   OF  THE   UNITED   STATES  ATTORNEY,
Baltimore, Maryland, for Appellee.        Michael J. Winkelman,
MCCARTHY & WINKELMAN LLP, Lanham, Maryland, for Amicus Curiae.




                               2
DIANA GRIBBON MOTZ, Circuit Judge:

       John Raplee challenges the dismissal of his Federal Tort

Claims Act (“FTCA”) complaint as untimely.                     In compliance with

state law, Raplee initially filed a medical malpractice claim

with Maryland’s alternative dispute resolution agency.                      Although

he filed with the state agency within the FTCA’s limitations

period, he did not file a complaint in federal court until well

after that period had passed.             Raplee contends that by filing a

required state administrative claim, an “action is begun” for

the    purposes   of    the    FTCA’s    limitations       period.        28   U.S.C.

§ 2401(b)     (2012).        Alternatively,       he    asserts    that    equitable

tolling      principles      excuse    his     failure    to     comply    with   the

limitations period.          Because an “action is begun” under the FTCA

only    by   filing     a    civil    action    in     federal    district     court,

Raplee’s claim was untimely.             Further, he has not demonstrated

any    extraordinary        circumstances      warranting      equitable     tolling.

Accordingly, we affirm the judgment of the district court.



                                         I.

       In September 2006, Raplee underwent surgery at the National

Institutes of Health, an operating division of the United States

Department of Health and Human Services (“HHS”).                    Raplee alleges

that the surgeons “negligently position[ed]” him while he was



                                          3
under anesthesia, resulting in permanent damage to the muscles

and nerves in his left foot.

     The FTCA renders the United States liable for the torts of

its employees, including the surgeons in this case, “in the same

manner and to the same extent as a private individual under like

circumstances.”            28     U.S.C.      §       2674.      The    FTCA   requires    a

plaintiff pursuing a tort claim to follow a multi-step process.

First,    a    plaintiff        must   file       his    claim   with    the   appropriate

federal agency, which then has the power to settle or deny it.

28 U.S.C. §§ 2401(b), 2675(a).                        The plaintiff may file a civil

action against the United States only if the agency has denied

the claim.       28 U.S.C. § 2675(a).

     In November 2006, Raplee retained the law firm Ashcraft &

Gerel, LLP to represent him in his medical malpractice claim

against the United States.                 On September 16, 2008, Ashcraft &

Gerel, through Martin Trpis, filed Raplee’s claim with HHS.

     Trpis had left Ashcraft & Gerel by May 2010 while Raplee’s

claim was still under administrative review at HHS.                                Although

lawyers       from   the   firm    continued           to   represent    Raplee,    no   one

notified HHS of Trpis’s departure, and no other attorney from

Ashcraft & Gerel filed an appearance with HHS.

     On June 19, 2012, HHS mailed its notice of final denial by

certified letter to Trpis at Ashcraft & Gerel.                           Section 2401(b)

of the FTCA bars any tort claim against the United States unless

                                                  4
the “action is begun within six months” after the federal agency

mails notice of its denial of the claim.                          28 U.S.C. § 2401(b).

Therefore, Raplee had until December 19, 2012 to begin an action

pursuant to the FTCA.

      The      letter      HHS   sent     to    Trpis       at   Ashcraft     &   Gerel   was

returned to HHS as undeliverable.                       The envelope containing the

letter was stamped “Returned to Sender” with a handwritten note

explaining that Trpis was “no longer at this company.”                                    HHS

confirmed that it had sent the letter to the correct address,

but it made no further attempt to send notice of its denial.

The record contains no evidence that Raplee, Trpis, or anyone

else inquired as to the status of Raplee’s claim.

      Because the FTCA merely waives sovereign immunity to make

the United States amenable to a state tort suit, the substantive

law     of    the   state        where    the       tort     occurred     determines      the

liability of the United States.                       28 U.S.C. § 1346(b)(1); see,

e.g., Levin v. United States, 133 S. Ct. 1224, 1228 (2013).

Accordingly, as the parties agree, Maryland plaintiffs wishing

to bring medical malpractice claims against the United States

under        the    FTCA     must        comply       with       Maryland’s       pre-filing

requirements.

      On November 8, 2012, Raplee, represented by an Ashcraft &

Gerel    lawyer     (but     not    Trpis),         filed    a   claim   with     Maryland’s

Health       Care   Alternative          Dispute       Resolution        Office.       Under

                                                5
Maryland     law,    a    plaintiff     must     submit     a    medical     malpractice

claim to this state agency before filing the claim in court.

Md.   Code   Ann.,       Cts.   &    Jud.   Proc.     §   3-2A-02(a),      -04(a)(1)(i)

(West 2016).         A plaintiff must then submit an expert report

certifying that the claim is meritorious within ninety days.

Id. § 3-2A-04(b)(1)(i)(1).                  Once a claimant has submitted an

expert report, he may waive arbitration and proceed to court.

Id. § 3-2A-06B(a).

      Although Raplee filed his initial claim with the Maryland

agency in November 2012 -- approximately one month before the

FTCA filing deadline in December 2012 -- he did not file his

expert   report      until      February      2013.        And    he   did    not   waive

arbitration until March 2013.                Raplee finally filed a complaint

with the federal district court on May 3, 2013 -- nearly five

months after expiration of his time to begin an action under

§ 2401(b).

      The United States moved to dismiss Raplee’s claim for lack

of subject matter jurisdiction.                  The district court granted the

motion     because,       at    the     time,       we    considered         the    FTCA’s

limitations period to be jurisdictional.                         See, e.g., Gould v.

U.S. Dep’t. of Health & Human Servs., 905 F.2d 738, 741–42 (4th

Cir. 1990) (en banc).               On appeal, we held the case in abeyance

while the Supreme Court resolved that very issue.                             In United

States v. Kwai Fun Wong, 135 S. Ct. 1625, 1629 (2015), the Court

                                             6
held that the FTCA’s limitations period is not a jurisdictional

rule    but    a    claims-processing      rule      that     allows      for    equitable

tolling.       In light of this decision, we remanded Raplee’s case

so   that     the    district     court   could      decide       whether      Raplee   was

entitled to equitable tolling.                     The district court concluded

that    he    was    not,   reasoning     that      Raplee    failed      to    show    that

extraordinary circumstances had prevented him from filing in a

timely manner.

       On     appeal,    Raplee    contends         that    his     claim      was   timely

because, by filing his claim with the state agency, an “action

[was] begun” under § 2401(b) of the FTCA.                           He also contends

that,       even    if   his   claim    was       untimely,    he    is     entitled      to

equitable tolling.          We consider these arguments in turn.



                                          II.

       In order to determine whether Raplee’s claim was timely, we

must decide when an “action is begun” under § 2401(b).                                   We

review questions of statutory interpretation de novo.                            Stone v.

Instrumentation Lab. Co., 591 F.3d 239, 242–43 (4th Cir. 2009).

       When construing a statute, we start with its text.                              Lamie

v. U.S. Tr., 540 U.S. 526, 534 (2004).                       If the meaning of the

text is plain -- in other words, if it bears only one reasonable

interpretation –- that meaning controls.                     Id.    “The plainness or

ambiguity of statutory language is determined by reference to

                                              7
the language itself, the specific context in which that language

is used, and the broader context of the statute as a whole.”

Robinson v. Shell Oil Co., 519 U.S. 337, 341 (1997).

     The    word     “action”         in   §    2401(b)         has        only    one       reasonable

meaning:      it refers to a federal civil action.                                The language of

the statute and the context in which it occurs confirm this.

     “Action”        has    a    settled            technical         meaning       in        the    law:

“action” means a lawsuit.                  See Black’s Law Dictionary 49 (4th

ed. 1951) (“The legal and formal demand of one’s right . . . in

a court of justice.”).                This meaning of “action” has an ancient

lineage.      See Ex parte Milligan, 71 U.S. (4 Wall.) 2, 112-13

(1866)   (“In      any     legal      sense,            action,     suit,         and    cause,       are

convertible     terms”          and    “[i]n            law    language       a     suit        is    the

prosecution     of    some      demand         in       a   court     of    justice.”          (quoting

Cohens v. Virginia, 19 U.S. (6 Wheat.) 264, 407 (1821))).

     Moreover, the Supreme Court settled any question about the

term’s current meaning when the Court promulgated the Federal

Rules of Civil Procedure in 1938.                             The Federal Rules famously

abolished      distinctions            between              various        types        of     judicial

proceedings -- like the distinction between “actions at law” and

“suits in equity” -- by announcing that “[t]here shall be one

form of action to be known as ‘civil action.’”                                    Fed. R. Civ. P.

2   (1938).        The      Advisory           Committee            made     clear           that    this

innovation in terminology sought to bring uniformity both to

                                                    8
federal    civil    procedure     and      the    United      States     Code.      Id.

advisory    committee’s      note     to       1937   adoption        (“Reference     to

actions at law or suits in equity in all statutes should now be

treated as referring to the civil action prescribed in these

rules.”).

     Congress adopted the language of § 2401(b) against this

backdrop, and the statutory context supports the conclusion that

all references to “action” in the FTCA refer to a judicial civil

lawsuit.      For    example,     §     2401(a)       --    the   text      immediately

preceding    § 2401(b)      --   provides         that      “every     civil     action

commenced against the United States shall be barred unless the

complaint   is     filed   within     six      years.”      28    U.S.C.     §   2401(a)

(emphases   added).        The   next      sentence        provides    an   exception:

“The action of any person under legal disability or beyond the

seas at the time the claim accrues may be commenced within three

years after the disability ceases.”                   Id. (emphasis added).           As

another example, § 2402 provides that “any action against the

United States under section 1346 shall be tried by the court

without a jury.”      Id. § 2402 (emphases added).

     Thus, both the text and statutory context indicate that the

word “action” in § 2401(b) refers only to a civil action filed

in court.     Common sense recommends this understanding all the

more strongly when considering a statute of limitations, the



                                           9
very purpose of which is to identify the deadline for filing a

lawsuit in court.

      The references to § 1346 in the FTCA confirm that the only

type of civil action contemplated by § 2401(b) is a federal

civil action.         See 28 U.S.C. § 1346(b)(1).                There can be no

doubt   that    a    plaintiff    begins       an   action   under   the    FTCA   by

bringing “[a] tort claim against the United States.”                       28 U.S.C.

§ 2401(b).          But   the   federal    district     courts    have     exclusive

jurisdiction over these claims.                28 U.S.C. § 1346(b)(1).         Thus,

a   plaintiff   cannot      satisfy    the     FTCA’s   limitations      period    by

filing an action with a state agency that lacks jurisdiction

over such an action.

      Raplee seeks to ignore all of this statutory language.                       He

proposes that an “action is begun” under the FTCA as soon as a

plaintiff takes some required step toward pursuing a tort claim

against the United States.            But that would mean Congress enacted

a statute of limitations that says nothing specific about what a

plaintiff must do to satisfy the limitations period and nothing

at all about when a plaintiff’s time to file a complaint in

federal court elapses.          This would make no sense.

      In sum, § 2401(b) requires a plaintiff to bring a federal

civil action within six months after a federal agency mails its

notice of final denial of his claim.                Of course, the only way to

begin a federal civil action is by filing a complaint with a

                                          10
federal district court.            Fed. R. Civ. P. 3.             Raplee did not file

his    complaint    with     the    district       court    within        the   six-month

limitations period, and therefore his complaint was untimely.



                                        III.

       Even so, Raplee contends that the district court erred in

refusing to consider his case by tolling the limitations period.

In a non-habeas context like this, we generally review denials

of equitable tolling for abuse of discretion.                       Rouse v. Lee, 339

F.3d 238, 247 n.6 (4th Cir. 2003) (en banc).                         But see Cruz v.

Maypa, 773 F.3d 138, 143 (4th Cir. 2014) (noting that in some

circumstances review is de novo).

       Plaintiffs are entitled to equitable tolling only if they

show     that    they   have       pursued       their     rights     diligently         and

extraordinary circumstances prevented them from filing on time.

See Holland v. Florida, 560 U.S. 631, 649 (2010).                                 We have

explained that equitable tolling is reserved for “those rare

instances where -- due to circumstances external to the party’s

own    conduct     --   it   would     be    unconscionable          to    enforce       the

limitation period against the party and gross injustice would

result.”        Harris v. Hutchinson, 209 F.3d 325, 330 (4th Cir.

2000).      The    district    court    concluded          that    Raplee       failed    to

demonstrate that extraordinary circumstances prevented him from



                                            11
filing on time.          Raplee asserts that the court erred for two

reasons.

                                        A.

       First, Raplee maintains that HHS wrongfully deprived him of

notice that his claim had been denied by failing to send him a

second notice.         This, he argues, constitutes an extraordinary

circumstance.

       Wrongful conduct by an opposing party can trigger equitable

tolling.      Id.   However, HHS did nothing wrong in this case.                It

mailed   notice     to   Raplee’s     counsel    of   record    at   the   address

counsel had provided -- the offices of Ashcraft & Gerel.                     When

the notice was returned undelivered, HHS took the extra step of

confirming that it had been sent to the correct address, a step

the statute does not require.            Raplee does not dispute that HHS

sent    the   notice     to   the   correct    address,   and   the   unrebutted

record evidence shows that it arrived there.                    We know of no

statute or regulation that requires anything more of HHS, and

Raplee has pointed to none.

       Furthermore, the failure to receive the notice is largely

attributable to action or inaction by past and present lawyers

at Ashcraft & Gerel.          Those lawyers took no steps to ensure that

Raplee’s case would be handled seamlessly after Trpis left the

firm.    They never notified HHS about the departure of one lawyer

or the substitution of another.               When the certified letter from

                                        12
HHS arrived at Ashcraft & Gerel’s office, the letter was simply

rejected without being opened.

      Nothing extraordinary occurred here.               This is just the type

of thing that can happen when busy lawyers inadvertently fail to

handle     personnel       changes   and    office     mail    carefully.     Such

conduct is unfortunately understandable; it hardly qualifies as

an extraordinary circumstance.              Cf. Irwin v. Dep’t of Veterans

Affairs, 498 U.S. 89, 96 (1990) (holding that equitable tolling

did not apply to an untimely action under the Civil Rights Act

where the attorney was out of the country when notice arrived at

his office); Rouse, 339 F.3d at 251, 253 (holding that equitable

tolling did not apply to a death-row inmate’s habeas petition

where inmate’s attorney filed one day late); Harris, 209 F.3d at

331   (holding   that       an   attorney’s     misinterpretation      of   AEDPA’s

limitations period did not warrant tolling).

                                           B.

      Raplee also contends that Trpis, his original Ashcraft &

Gerel    attorney,     abandoned      him   and   that    this    constitutes   an

extraordinary circumstance under the Supreme Court’s decision in

Maples v. Thomas, 132 S. Ct. 912 (2012).                      This argument also

fails.

      In   Maples,     a    state    prisoner     on   death    row   procedurally

defaulted on his habeas claim because, unbeknownst to him, his

attorneys left the firm handling the case and no other attorneys

                                           13
took over for them.       The Supreme Court held that the prisoner

had    demonstrated   cause    that   excused    his      procedural    default

because his “attorney abandon[ed] his client without notice, and

thereby occasion[ed] the default.”          Id. at 922.

       In a habeas case, like Maples, the injustice of holding a

petitioner     responsible     for    his    attorneys’       abandonment    is

obvious.     There is no redemption for habeas petitioners whose

attorneys abandon them in this way.             A malpractice suit cannot

compensate them for the loss of freedom -- or life itself.                  For

that reason, habeas cases are precisely the type of circumstance

where abandonment calls for a remedy like equitable tolling.

       In contrast, in a civil suit for damages, if a plaintiff

misses a deadline because his attorney abandoned him, he can

recover those damages from the attorney.                 For this reason, the

Maples rule may not apply in civil actions seeking damages.                 See

Choice Hotels Int’l, Inc. v. Grover, 792 F.3d 753, 755–56 (7th

Cir. 2015), cert. denied, 136 S. Ct. 691 (2015) (suggesting as

much   and   declining   to   apply   Maples    in   a    breach   of   contract

case).     But see Sneed v. Shinseki, 737 F.3d 719, 728 (Fed. Cir.

2013) (applying Maples, over a dissent, to a veterans’ benefits

case because of “[t]he special treatment Congress reserved for

veterans”).

       We need not -- and do not -- here resolve the reach of

Maples because, even if Maples applies in civil cases, like the

                                      14
case at hand, it does not help Raplee here.                    Although the facts

of   this   case    bear    some    similarity      to    those   in   Maples,     they

differ in a crucial respect:                 abandonment by his attorneys did

not cause Raplee to miss the filing deadline.                     Raplee’s original

Ashcraft & Gerel attorney left the firm in 2010, but the record

offers no evidence that Ashcraft & Gerel lawyers abandoned him.

On the contrary, the record clearly establishes other Ashcraft &

Gerel attorneys took over Raplee’s case almost two years before

the Act’s deadline passed in December 2012.                         For example, a

lawyer    from   the      firm    procured    the   required      expert     report   as

early as January 2011.               A lawyer from the firm continued to

represent Raplee before the state agency and the district court,

and a lawyer from Ashcraft & Gerel continues to represent Raplee

in   this   appeal.         Accordingly,       whatever    abandonment       may   have

occurred    in     this    case    had   nothing    to    do   with    the    untimely

filing.



                                          IV.

      We recognize that, in some cases, state requirements like

Maryland’s may place unusually high burdens on FTCA plaintiffs.

It takes time and effort to develop a case and secure credible

expert testimony.          Moreover, there is no guarantee that a state

agency will process claims swiftly enough to allow a plaintiff

to file within the FTCA’s limitations period.

                                          15
      There      are,      however,    procedural        devices      available   to

mitigate      the    burdens    of    state    law   filing     requirements.       A

district court has broad power to issue stays to control its

docket, and it can use that power to craft a solution to such

problems.        For example, in a recent case where the plaintiff

filed     a     timely     federal     FTCA    complaint        before   satisfying

Maryland’s pre-filing requirements, Chief Judge Catherine Blake

stayed the federal proceedings rather than dismiss the case.

Anderson v. United States, Civ. No. CCB–08–3, 2008 WL 3307137,

at   *4   (D.    Md.     Aug.   8,   2008).     This     gave   the   plaintiff    an

opportunity to satisfy the state requirements without risking an

untimely      federal      filing.       (Of    course,       that    solution    was

unavailable         here   because    Raplee     filed    an     untimely   federal

complaint.)

      We recognize that deciding whether to stay proceedings, as

Judge Blake did, “calls for the exercise of judgment, which must

weigh competing interests and maintain an even balance.”                     Landis

v. N. Am. Co., 299 U.S. 248, 254–55 (1936).                      But in a typical

case, allowing plaintiffs to file their federal complaints under

the FTCA before completing state law requirements would seem to

promote both the objectives of § 2401(b) and the FTCA’s overall

purpose of affording private citizens relief for injuries they

suffer as a result of the federal government tortfeasors.



                                          16
     This is particularly true given that the FTCA’s limitations

period is not a jurisdictional rule but a claims-processing one.

Kwai Fun Wong, 135 S. Ct. at 1638.            Like other claims-processing

rules, § 2401(b) “seek[s] to promote the orderly progress of

litigation by requiring that the parties take certain procedural

steps at certain specified times.”             Henderson ex rel. Henderson

v. Shinseki, 562 U.S. 428, 435 (2011).             Plaintiffs cannot avoid

this rule absent extraordinary circumstances.               However, Congress

did not design § 2401(b) as a gauntlet for plaintiffs to run.

The statute does not require a plaintiff to complete all state

law requirements before filing a complaint with the district

court.       Rather,   a   plaintiff      fully    satisfies       the    claims-

processing    objective    by   filing    a   complaint     with   the    federal

district      court    within      the        limitations      period       while

simultaneously working to satisfy state law requirements.



                                     V.

     For the foregoing reasons, the judgment of the district

court is

                                                                         AFFIRMED.




                                     17